818 F.2d 30Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Barry L. ELSWICK, Defendant--Appellant.
No. 86-7334.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1987.Decided May 5, 1987.

Before CHAPMAN, WILKINSON and WILKINS, Circuit Judges.
Arthur Thomas Ciccarello, Sr., Lewis, Ciccarello, Masinter & Friedberg, for appellant.
Michael Eugene Winck, U. S. Department of Justice, for appellee.
PER CURIAM:


1
Barry Elswick, a federal inmate, appeals from the district court's denial of his request for a reduction of sentence under Fed.  R. Crim.  P. 35 (b).  We affirm.  After a guilty plea, Elswick was sentenced under 18 U.S.C. Sec. 4205(a) to a term of ten years in prison and a special parole term of five years for distributing cocaine in violation of 21 U.S.C. Sec. 841(a) (1) and to a concurrent two year term for filing a false income tax return in violation of 26 U.S.C. Sec. 7206(1).  No fine was imposed.  Elswick filed a motion for a reduction of sentence, which asked the court to sentence him to a term of probation or to sentence him under 18 U.S.C. Sec.4205 (b) (2) . The denial of this request was within the district court's discretion.  United States v. Stumpf, 476 F.2d 945 (4th Cir. 1973).


2
Accordingly, we affirm the order of the district court.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


3
AFFIRMED.